993 A.2d 1213 (2010)
202 N.J. 7
In the Matter of Charles Stephen BARTOLETT, an Attorney at Law.
D-57 September Term 2009, 065264.
Supreme Court of New Jersey.
March 30, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-228, concluding that CHARLES STEPHEN BARTOLETT of EGG HARBOR, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since August 1, 2003, by Orders of the Court filed July 2, 2003, and September 8, 2003, should be suspended from the practice of law for a further period of three months for violating RPC 1.15(a) (failure to safeguard funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and In re Advisory Committee on Professional Ethics Opinion 635, 125 N.J. 181, 592 A.2d 1210 (1991) (depositing settlement check without obtaining payee's endorsements), and good cause appearing;
It is ORDERED that CHARLES STEPHEN BARTOLETT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall satisfy any outstanding balance on the judgment of the Gloucester County Board of Social Services in the Eldridge matter and submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.